            Case 1:21-cv-00616-RP Document 60 Filed 08/11/21 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

WHOLE WOMEN’S HEALTH, et al.,                       §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §                   1:21-CV-616-RP
                                                    §
JUDGE AUSTIN REEVE JACKSON, et. al.,                §
                                                    §
                Defendants.                         §

                                AMENDED SCHEDULING ORDER
        In light of Plaintiffs’ pending motion for a preliminary injunction, (Dkt. 53), the Court issues

the following amended briefing schedule.

     1. All responses to Defendants’ motions to dismiss shall be filed on or before August 11, 2021

        at 5 p.m. Any replies shall be filed on or before August 13, 2021.

     2. Defendants shall respond to Plaintiffs’ motion for preliminary injunction, (Dkt. 53), on or

        before August 16, 2021 at noon. Any replies shall be filed on or before August 19, 2021.

     3. Defendants shall respond to Plaintiffs’ motion to certify class, (Dkt. 32), on or before

        August 25, 2021 at noon. Any replies shall be filed on or before August 27, 2021.

     4. The Court will hold a hearing on Plaintiffs’ motion for preliminary injunction on August 30,

        2021.

SIGNED on August 11, 2021.




                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE
